Per Curiam.
This appeal relates to the refusal of the vice-chancellor to award a counsel fee to the appellant Bethlehem Steel Company. This refusal was put upon the ground that under chancery rule 224, the amount of counsel fee is based on an award of money to a successful litigant, and that there was no such award to the steel company, the decree running in favor of complainant as its trustee.
The authority to award counsel fees is derived from the statute of 1910 (Comp. Stat. p. 445), amending section 91 of the Chancery act of 1902; and it is argued that the vice-chan*462cellor was not limited by the rule of his own court but was entitled to award a counsel fee to any "party obtaining the order or decree,” and that the steel company as cestui que trust bearing the brunt of the litigation is such a party. It does not seem to be claimed that the act is mandatory.
We do not find it necessary to deal with these matters at length, because it is conceded that the counsel for the complainant below also represented the steel company and acted in its interest in the litigation, so that the award of counsel fee to the complainant was in effect an award to them for their services in protecting the interests of the steel company, the complainant having no .direct interest in the matter. For this reason the refusal to award counsel fee to the steel company in addition was proper and should be affirmed.
For affirmance — The Chief-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Black, White, Heppeñi-ieimer, Williams, Taylor, Gardner — 12.
For reversal — None.